Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Paneleev (US 2018/0206176).
Regarding claim 1, Paneleev describes a user equipment that communicates with a first user equipment (UE) or a base station apparatus (abstract, remote UE 106 receives signal via sidelink & transmits quality indicators to eNB), comprising: 
a receiving unit configured to receive a synchronization signal or a reference signal used in sidelink transmitted from the first user equipment (UE) (abstract & fig. 3 step 1, remote UE 106 receives a reference signal via sidelink from relay UE 104a (first UE));
a control unit configured to measure a channel state of sidelink, based on the synchronization signal or the reference signal (abstract & fig. 1 step 2, remote UE determines sidelink quality indicators based on the received reference signal); and 
a transmitting unit configured to transmit, to the base station apparatus or the first user equipment, information indicating the channel state of sidelink (abstract & fig. 1 step 3, remote UE transmits sidelink quality indicators to eNB 102).
	Regarding claim 2, Paneleev describes:
wherein the transmitting unit transmits a channel of sidelink to the first user equipment (para. 62, remote UE 106 transmits the sidelink quality indicators for the active sidelink communication channel).
Regarding claim 4, Panteleev describes:
wherein the receiving unit receives a channel of sidelink from the first user equipment (UE) (fig. 3 step 1 & para. 4, remote UE 106 uses sidelink radio communication channel in receiving reference signal from relay UE1 (first UE)), and the transmitting unit transmits, to the base station apparatus or the first user equipment, information indicating whether data included in the channel of sidelink has been decoded.  (fig. 3 step 3 & para. 56, remote UE transmits to eNB in response to the receiving step 1, where the communication module 153 have decoded information (data) communicated by the received reference signals, para. 51).
	Regarding claim 5, Panteleev describes:
wherein the transmitting unit transmits, to a plurality of user equipments, a synchronization signal or a reference signal used in sidelink (fig. 4 step 1 & para. 64, remote UE transmits to relay UE1 104a & UE2 104b reference signal for sidelink communication);
the receiving unit receives, from each of the plurality of user equipments, information indicating a channel state of sidelink (fig. 4 step 2 & para. 65, remote UE receives from relay UE1 104a & UE2 104b reference signals for sidelink communication for determining sidelink measurements in step 3 (information indication channel state of sidelink)); 
 the control unit transmits, to the base station apparatus, information indicating a channel state of sidelink obtained by averaging parameters included in a plurality of pieces of the information indicating the channel state of sidelink received from each of the plurality of user equipments  (fig. 4 step 4 & para. 67, remote UE transmits to eNB 102 (base station) the sidelink measurements derived from reference signals received from relay UE1 & relay UE2  (channel state of sidelink from plural UE)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Paneleev as applied to claim 1 above, and further in view of Wang (US 2016/0100419).
Regarding claim 3, Paneleev describes:
wherein the transmitting unit transmits, to a second user equipment (UE), a synchronization signal or a reference signal used in sidelink (fig. 4 step 1 & para. 64, remote UE 106 transmits reference signal via the sidelink to second relay UE 104b (second UE)); 
the receiving unit receives, from the second user equipment, information indicating a channel state of sidelink (fig. 4 step 2 & para. 65, remote UE 106 receives reference signals for determining sidelink quality indicators in step 3 (information indicating a channel state of sidelink));
Paneleev fails to further explicitly describe:
the control unit determines scheduling information of sidelink to be transmitted to the second user equipment, based on the information indicating the channel state of sidelink received from the second user equipment.
Wang also describes direct transmissions between devices (= sidelink) (abstract), further describing:
the control unit determines scheduling information of sidelink to be transmitted to the second user equipment, based on the information indicating the channel state of sidelink received from the second user equipment.(abstract & fig. 1 S102 & S103, a [any type of] third wireless device, based on receiving channel station information from first user device’s direct communication, sends scheduling information to the first user device).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the control unit of Paneleev to schedule information of sideline to be transmitted to the second UE based on channel state received from second UE as in Wang.
The motivation for combing the teachings is that this enables implementation of resource scheduling for direct communication (Wang, para. 5).	
Regarding claim 6, Paneleev describes a base station apparatus that communicates with a user equipment (fig. 3 eNB 102), comprising: 
a receiving unit configured to receive, from the user equipment, information indicating a channel state of sidelink measured based on a synchronization signal or a reference signal used in sidelink (fig. 3 & para. 54-56, eNB receives sidelink quality indicators (channel state) which are determined using reference signals).
Paneleev fails to further explicitly describe:
a control unit configured to determine scheduling information of sidelink, based on the information indicating the channel state of sidelink; and a transmitting unit configured to transmit the scheduling information of sidelink to the user equipment.
Wang also describes direct transmissions between devices (= sidelink) (abstract), further describing:
the control unit determines scheduling information of sidelink to be transmitted to the second user equipment, based on the information indicating the channel state of sidelink received from the second user equipment.(abstract & fig. 1 S102 & S103, a [any type of] third wireless device, based on receiving channel station information from first user device’s direct communication, sends scheduling information to the first user device).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the base station control unit of Paneleev to schedule information of sideline to be transmitted to the second UE based on channel state received from second UE as in Wang.
The motivation for combing the teachings is that this enables implementation of resource scheduling for direct communication (Wang, para. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Wu (US 2015/0249981) describing the second CSI of a D2D link is sent to a network node via a cellular link (abstract), Kimura (US 2021/0076236) describing communication device controlling measurements of sideling quality between itself & another communication device (abstract), Lee (US 2015/0163689) and Lee (US 2015/0119088) describing transmitting D2D terminal sending a pilot signal (or a reference signal) to a receiving D2D terminal which will then check a channel state with respect to the pilot signal per the pilot/reference signal and feed back the channel state to the transmitting D2D terminal (para. 102), and Lim (US 2014/0219095) also describing Tx D2D UE may transmit reference signal/pilot signal) to the Rx D2D UE through the allocated resource (channel or band) to discern the channel status and feeds back a measurement result for the channel status to the Tx D2D UE that transmitted the reference signal (para. 75).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469